Order of the Family Court, New York County, dated November 4, 1976, unanimously modified, on the law and the facts, to vacate the determination of temporary custody, and such custody restored to the Commissioner of Social Services, without costs and without disbursements, and otherwise affirmed. We grant leave to appeal on this interlocutory matter. As a result of intense marital discord between the mother and the stepfather, the child is estranged from his mother (the natural father is deceased). With conflicting contentions that the child was neglected, a stipulation was entered into before Shainswit, J., in which the parties agreed that there be limited contact between any and all of them and the child. Among the parties are the Potruches, friends of the stepfather, to whom temporary custody was thereafter awarded by the Family Court. There was no need for the interlocutory determination on the simple technical question of custody. The